MEMORANDUM **
Fernando Trujillo Perez, and his wife and daughter, natives and citizens of Colombia, petition pro se for review of a Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Trujillo Perez failed to establish that the anonymous threats and robberies his family experienced occurred on account of his imputed or actual political opinion. See Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997); see also Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000) (random violence during civil strife does not demonstrate nexus). Accordingly, his asylum claim fails.
Because Trujillo Perez failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.